                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

YANETSI COLLIER,

               Plaintiff,

v.                                                 Case No: 2:19-cv-49-FtM-38MRM

WRIGHT NATIONAL FLOOD
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Wright National Flood Insurance Company’s

(“Wright”) Motion to Dismiss Plaintiff’s Florida Law Claims and Incorporated

Memorandum of Law filed on February 4, 2019. (Doc. 7). Wright filed its Answer and

Defenses that same day. (Doc. 8).

       A motion to dismiss is improper once a responsive pleading has been filed. See

Skritch v. Thornton, 280 F.3d 1295, 1306 (11th Cir. 2002). Thus, “[a]n Answer filed

contemporaneously with the filing of a Motion to Dismiss renders the motion moot and

makes it procedurally impossible for the Court to rule on the motion to dismiss.” Smith v.

Bank of Am., N.A., No. 2:11-CV-676-FTM-29, 2014 WL 897032, at *9 (M.D. Fla. Mar. 6,



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2014) (citing Brisk v. City of Miami Beach, Fla., 709 F. Supp. 1146, 1147 (S.D. Fla. 1989)

(internal quotation marks omitted)). Here, Wright filed its answer and affirmative defenses

contemporaneously with its motion to dismiss. (Doc. 8). Therefore, the motion to dismiss

will be denied as moot.

       Accordingly, it is now

       ORDERED:

        Defendant Wright National Flood Insurance Company’s Motion to Dismiss

Plaintiff’s Florida Law Claims and Incorporated Memorandum of Law (Doc. 7) is DENIED

as moot.

       DONE and ORDERED in Fort Myers, Florida this 20th day of February, 2019.




Copies: All Parties of Record




                                            2
